DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
3.	The information disclosure statement(s) submitted on December 2, 2020, September 6, 2021, and March 1, 2022 have been considered by the Examiner and made of record in the application file.
Double Patenting
4.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 5-7 and 12 are rejected under 35 U.S.C. 101 as claiming the same invention from claims 1-4 of Application No. 16/199,173 (U.S. Patent # 10,873,528 B2). This is a double patenting rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Batz et al. (U.S. Patent Application Publication # 2016/0344565 A1) in view of Saniee et al. (U.S. Patent Application Publication # 2016/0261505 A1).
Regarding claim 1, Batz et al. teach a packet forwarding method executable by an electronic device (read as virtualized Services Gateway (vSG) (Fig.1 @ 130; Fig.5; Paragraph [0022]); For example, “Virtualized Services Gateway (vSG) 130 can include a services gateway controller (SGC) 134, one or more switch(es) 136.1-136.2, one or more server(s) 140.1-140.N and a service chain orchestration manager 146. Each respective switch 136.1-136.2 can include a respective classifier 138.1-138.2. Each respective server 140.1-140.N can include a respective forwarder 142.1-142.N and each respective server 140.1-140.N can ”(Paragraph [0022])), comprising: 
defining one or more service function (SF) groups (read as service chain orchestration manager (Fig.2 @ 146) can “… be configured to facilitate instantiation and maintenance of one or more service functions (e.g., service functions 144.1.1-144.1.M through 144.N.1-144.N.M), grouping of different service functions into service function groups, assignment of different integer group IDs to different service function groups chaining of different service function chain types, …”(Paragraph [0050])); 
collecting SF information (read as information) for further categorization of service functions (SFs) (read as classifiers (Paragraph [0052]); For example, “classifiers (e.g., classifiers 138.1-138.2) may not assign subscribers to service function groups, rather they may request the assignment of a service function group for a particular subscriber from SGC 134 and then may cache the information received from SGC 134 in a memory element, database or other similar storage for respective switches 136.1-136.2.”(Paragraph [0051])); and
5creating at least one service function chain (SFC) (read as “Based on an evaluation of available resources for each service function type and service function chain types for a new service function group, service chain orchestration manager 146 can spin up new service function types and group the ”(Paragraph [0071])),
retrieving and sending definition of the SF groups associated with the SFC to in the SFF (read as “SGC 134 can maintain the affinity of group ID and subscriber for one or more subscribers in a storage element so all classifier functions can use the same service function group number (ID) for switching packets of each of a given subscriber towards one or more server(s)/forwarder(s) handling one or more service function chain types associated with the assigned service function group for each subscriber.”(Paragraph [0053])), 
However, Batz et al. fail to explicitly teach at least one path recalculation module (PRM),
wherein the PRM stores the definition of SF groups. 
Saniee et al. teach a method wherein at least one path recalculation module (PRM) (read as a system comprising of a centralized load balancer with path recalculation (Paragraph [0054]); For example, “recalculation of the path may be performed periodically or triggered by packet counts, network/VM status changes, or other system metrics.”(Paragraph [0054])),
wherein the PRM stores the definition of SF groups. (read as “The centralized load balancer 420 may create a service data flow for ”(Paragraph [0053]) “The centralized load balancer may then through a SN controller set up the forwarding of packets of the service data flow 405 through the selected set of virtual machines of the service chain.”(Paragraph [0053]) Also, “selection may be used for all subsequent packets of the service chain until the system determines that a path recalculation is appropriate.”(Paragraph [0054]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for path recalculation based on a service chain as taught by Saniee et al. with the systems as taught by Batz et al. for the purpose of improving the coordination of service function(s) in a network.
Regarding claim 8, Batz et al. teach a packet forwarding device (read as virtualized Services Gateway (vSG) (Fig.1 @ 130; Fig.5; Paragraph [0022]); For example, “Virtualized Services Gateway (vSG) 130 can include a services gateway controller (SGC) 134, one or more switch(es) 136.1-136.2, one or more server(s) 140.1-140.N and a service chain orchestration manager 146. Each respective switch 136.1-136.2 can include a respective classifier 138.1-138.2. Each respective server 140.1-140.N can include a respective forwarder 142.1-142.N and each respective server 140.1-140.N can host one or more ”(Fig.11A-F; Paragraph [0022])), comprising: 
Page 13 of 17a memory operable to store a sensitive detector module (Fig.11F @ 1154, 1156); 
a processor (Fig.11F @ 1152) operable to load the sensitive detector module (Fig.11F @ 1156) and perform a packet forwarding method comprising: 
defining one or more service function (SF) groups (read as service chain orchestration manager (Fig.2 @ 146) can “… be configured to facilitate instantiation and maintenance of one or more service functions (e.g., service functions 144.1.1-144.1.M through 144.N.1-144.N.M), grouping of different service functions into service function groups, assignment of different integer group IDs to different service function groups chaining of different service function chain types, …”(Paragraph [0050])); 
5collecting SF information for further categorization of service functions (SFs) (read as classifiers (Paragraph [0052]); For example, “classifiers (e.g., classifiers 138.1-138.2) may not assign subscribers to service function groups, rather they may request the assignment of a service function group for a particular subscriber from SGC 134 and then may cache the information received from SGC 134 in a memory element, database or other similar storage for respective switches 136.1-136.2.”(Paragraph [0051])); and
creating at least one service function chain (SFC) (read as “Based on an evaluation of available resources for each service function type ”(Paragraph [0071])), 
retrieving and sending definition of the SF groups associated with the SFC to in the SFF (read as “SGC 134 can maintain the affinity of group ID and subscriber for one or more subscribers in a storage element so all classifier functions can use the same service function group number (ID) for switching packets of each of a given subscriber towards one or more server(s)/forwarder(s) handling one or more service function chain types associated with the assigned service function group for each subscriber.”(Paragraph [0053])), 
However, Batz et al. fail to explicitly teach at least one path recalculation module (PRM),
wherein the PRM stores the definition of SF groups. 
Saniee et al. teach a method wherein at least one path recalculation module (PRM) (read as a system comprising of a centralized load balancer with path recalculation (Paragraph [0054]); For example, “recalculation of the path may be ”(Paragraph [0054])),
wherein the PRM stores the definition of SF groups. (read as “The centralized load balancer 420 may create a service data flow for service data flow content 405, deciding which virtual machines and/or which rack(s) to utilize for the service data flow based upon the service data chain 407.”(Paragraph [0053]) “The centralized load balancer may then through a SN controller set up the forwarding of packets of the service data flow 405 through the selected set of virtual machines of the service chain.”(Paragraph [0053]) Also, “selection may be used for all subsequent packets of the service chain until the system determines that a path recalculation is appropriate.”(Paragraph [0054]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for path recalculation based on a service chain as taught by Saniee et al. with the systems as taught by Batz et al. for the purpose of improving the coordination of service function(s) in a network.
Regarding claims 2 and 9, and as applied to claims 1 and 8 above, Batz et al., as modified by Saniee et al., teach a packet forwarding method (Fig.5) and a packet forwarding device (Fig.1 @ 130) further comprising: 
generating definition of one or more SF groups through a computerized automation 10process or a machine learning based categorization process. (read as a simple algorithm the mapping of a service chain type assignment and service function group assignment to an SPI for an IP flow of a subscriber can be accomplished via a simple algorithm. ”(Paragraph [0062]))
Regarding claims 3 and 10, and as applied to claims 1 and 8 above, Batz et al., as modified by Saniee et al., teach a packet forwarding method (Fig.5) and a packet forwarding device (Fig.1 @ 130) further comprising: 
passively receiving and storing definition of one or more SF groups from an administrative user.  (read as “service chain orchestration manager 146 can be configured (e.g., by a network operator and/or service provider) to support/instantiate various service function types and service function chain types for different service processing.”(Paragraph [0068]))
Regarding claims 4 and 11, and as applied to claims 1 and 8 above, Batz et al., as modified by Saniee et al., teach a packet forwarding method (Fig.5) and a packet forwarding device (Fig.1 @ 130) wherein the SF information comprises 15function description of the SFs, events occurs in the SFs, packets processing history, and others. (read as key performance indicators (KPI) (Paragraph [0071]))
Claims 5-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Batz et al. (U.S. Patent Application Publication # 2016/0344565 A1), in view of Saniee et al. (U.S. Patent Application Publication # 2016/0261505 A1), and Kang et al. (U.S. Patent Application Publication # 2016/0119253 A1).
Regarding claims 5 and 12, and as applied to claims 1 and 8 above, Batz et al. teach a packet forwarding method (Fig(s).5 and 8) and packet forwarding device (Fig.1 @ 130) further comprising: 
receiving a first packet classified for a service function path (SFP) at a first service function (SF) in the service function path (Fig.8 @ 802); 
20determining whether a bypass event associated with the first packet and the first service Page 12 of 17function is detected (Fig.8 @ 804a, 804b); 
inserting group information of the first service function into a header of the first packet in a condition that the bypass event is detected (Fig.8 @ 816; Paragraph [0112]); 
transmitting the first packet comprising the group information to a service function 5forwarder (SFF) (Fig.8 @ 822); and 
Saniee et al. teach “The centralized load balancer 420 may create a service data flow for service data flow content 405, deciding which virtual machines and/or which rack(s) to utilize for the service data flow based upon the service data chain 407.”(Paragraph [0053]) “The centralized load balancer may then through a SN controller set up the forwarding of packets of the service data flow 405 through the selected set of virtual machines of the service chain.”(Paragraph [0053]) Also, “selection may be used for all subsequent packets of the service chain until the system ”(Paragraph [0054])
However, Batz et al. and Saniee et al. fail to explicitly teach modifying a service index in the service function chain encapsulation of the first packet to bypass one or more subsequent service functions arranged subsequent to the first service function in the service function path of the first packet in a condition that the first packet comprises the group information. 
Kang et al. teach a method for modifying a service index in the service function chain encapsulation of the first packet to bypass one or more subsequent service functions arranged subsequent to the first service function in the service function path of the first packet in a condition that the first packet comprises the group information. (read as updating service index (Fig.7 @ S77; Paragraph [0107]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for updating a service index as taught by Kang et al. and the function for path recalculation based on a service chain as taught by Saniee et al. with the systems as taught by Batz et al. for the purpose of improving the coordination of service function(s) in a network.
Regarding claims 6 and 13, and as applied to claims 5 and 12 above, Batz et al., as modified by Saniee et al. and Kang et al., teach a packet forwarding method (Fig.5) and a packet forwarding device (Fig.1 @ 130) wherein the first service function and the one or more subsequent service functions arranged subsequent to the first service function in the service function path belong to a same service function group.(read as method for mapping service chain types and service function groups to service function paths. ”(Paragraph [0049]))
Regarding claims 7 and 14, and as applied to claims 5 and 12 above, Batz et al. teach  “Virtualized Services Gateway (vSG) 130 can include a services gateway controller (SGC) 134, one or more switch(es) 136.1-136.2, one or more server(s) 140.1-140.N and a service chain orchestration manager 146. Each respective switch 136.1-136.2 can include a respective classifier 138.1-138.2. Each respective server 140.1-140.N can include a respective forwarder 142.1-142.N and each respective server 140.1-140.N can host one or more respective service functions 144.1.1-144.1.M through 144.N.1-144.N.M.”(Fig.11A-F; Paragraph [0022])
Saniee et al. teach “The centralized load balancer 420 may create a service data flow for service data flow content 405, deciding which virtual machines and/or which rack(s) to utilize for the service data flow based upon the service data chain 407.”(Paragraph [0053]) “The centralized load balancer may then through a SN controller set up the forwarding of packets of the service data flow 405 through the selected set of virtual machines of the service chain.”(Paragraph [0053]) Also, “selection may be used for all subsequent packets of the service chain until the system ”(Paragraph [0054])
However, Batz et al. and Saniee et al. fail to explicitly teach wherein the modifying the header of the 15first packet comprises: 
modifying the header of the first packet to bypass a subsequent service function forwarder connecting the one or more subsequent service functions arranged subsequent to the first service function in the service function path of the first packet in a condition that the bypass event is detected. 20
Kang et al. teach wherein the modifying the header of the 15first packet comprises: 
modifying the header of the first packet to bypass a subsequent service function forwarder connecting the one or more subsequent service functions arranged subsequent to the first service function in the service function path of the first packet in a condition that the bypass event is detected. (read as remove SFC header (Fig.6 @ S661))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for removing a service function header as taught by Kang et al. and the function for path recalculation based on a service chain as taught by Saniee et al. with the systems as taught by Batz et al. for the purpose of improving the coordination of service function(s) in a network.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Lin et al. (U.S. Patent Application Publication # 2017/0111267 A1) teach “a method for updating a manner of processing a packet of a service flow, a service function (SF) node, a service forwarding entity (SFE), a processing node, and a control node.”(Paragraph [0002])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
March 12, 2022